Eollett, J.:
A joint promise is severed by the death of one of the promisors; and the survivor remains liable. (Matter of Rice, 7 Allen, 112, 115; Kennedy v. Carpenter, 2 Wharton, 361.) In the case last cited, two persons became joint accommodation indorsers, and it was said that the survivor was liable on his promise. In Richardson v. Horton (6 Beav., 185), A. and B. were obligors in a joint bond. A., who was alleged to be the principal debtor, died. It was held that the assets of A. were not liable upon the bond ; but that the liability survived to B. Unless B.’s liability to the obligee survived the death of A., B. would have had no cause of action against the estate of A. (Grant v. Shurter, 1 Wend., 148; Godson v. Good, 6 Taunt., 587; Cabell v. Vaughan, 1 Saund., 291, notes; Fort v. Oliver, 1 Maule & S., 242; Weaver v. Shryock, 6 *289Serg. & R., 261; Getty v. Binsse, 49 N. Y., 385; 2 Chitty on Cont., 11 Am. ed., 1351, note S; 3 Williams on Ex., 6 Am. ed., 1842; Chitty Pl., 16 Am. ed., 49; 3 Robinson Pr., 106; 4 Id., 181.)
The judgment must be affirmed, with costs.
Learned, F. J., and Bookes, JJ"., concurred.
Judgment affirmed, with costs.